Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 1 of 29

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION
Case No. 1:19-cv-21258-FAM
RICHARD COLE,

on behalf of himself and
all others similarly situated,

Plaintiff,
V.

UNITED HEALTHCARE
INSURANCE COMPANY,

Defendant.
/

AMENDED CLASS ACTION COMPLAINT

Plaintiff Richard Cole (“Plaintiff”), individually and on behalf of all others
similarly situated, brings this Amended Class Action Complaint (the “Complaint”)
against Defendant United Healthcare Insurance Company (“UHC”), pursuant to Rule
23 of the Federal Rules of Civil Procedure, and alleges as follows:

INTRODUCTION
1. This is a class action on behalf of beneficiaries of ERISA plans
administered by UHC who were denied Proton Beam Radiation Therapy (“PBRT”)
because of UHC’s uniform application of an arbitrary medical policy to deny as
experimental or investigational such treatment for prostate cancer, despite PBRT
being recognized for decades by the medical community as an established, medically

appropriate treatment for cancer, including prostate cancer.

1

Colson Hicks Eidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 2 of 29

za Instead of acting solely in the interests of the participants and
beneficiaries of its health insurance plans, upon information and belief, UHC denied
coverage for PBRT to treat prostate cancer because, on average, PBRT is significantly
more expensive than traditional Intensity Modulated Radiotherapy (“IMRT”) or other
treatments.

3. Plaintiff is a beneficiary in a health insurance plan issued on behalf of
his employer (the “Employer Plan”), which is a group health benefit plan. The
Employer Plan is governed by the Employee Retirement Income Security Act

(“ERISA”), 29 U.S.C. § 1001, et seq., and is administered by UHC.

4, Plaintiff was diagnosed with prostate cancer in April 2018. In May
2018, Plaintiff consulted with physicians at Miami’s Cancer Institute (“MCI”) at
Baptist Health South Florida, including: Dr. Michael Zinner, Chief Executive Officer
and Executive Medical Director; Dr. Minesh Mehta, Deputy Director and Chief of
Radiation Oncology; and Dr. Marcio Fagundes, Medical Director and Vice Chair of the
Radiation Oncology Department. The physicians at MCI recommended that Plaintiff
undergo PBRT as an alternative to IMRT because, among other things, the likelihood

of achieving a better outcome was greater for PBRT.

5. PBRT has been recognized for decades by the medical community as an
established, medically appropriate treatment for cancer, including prostate cancer.
The first hospital-based proton-beam center in the United States was at the Loma

Linda University Medical Center, which began operation in 1990.
6. MCI is affiliated with Memorial Sloan Kettering Cancer Center

2

Colson Hicks Eidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 3 of 29

(“Sloan”) in New York, New York. Physicians from the radiation oncology department
at Sloan agreed with the treatment plan established for Plaintiff by the physicians at
MCI.

7, On May 30, 2018, UHC denied Plaintiffs request for pre-authorization
of PBRT on the grounds that it fell under an exclusion in the Employer Plan entitled
“Experimental or Investigational or Unproven Services” (“E/I Exclusion”) and UHC’s
uniform medical policy that PBRT is experimental or investigational, and therefore
not covered for prostate cancer in persons that are 19 years of age or older (the “UHC
PBRT Policy”).

8. Notwithstanding UHC’s denial of coverage, Plaintiff proceeded to have
PBRT, with very positive results. Plaintiff paid for the treatment out-of-pocket and
sought payment of benefits from UHC. UHC denied coverage. Plaintiff exhausted all
internal appeals provided by the Employer Plan. UHC responded by upholding the
denial of coverage based solely on the UHC PBRT Policy, and without considering the
substantial materials submitted by Plaintiff and his providers supporting coverage for
PBRT. Thereafter, Plaintiff filed an external appeal with Medical Review Institute of
America (“MRIA”), a so-called Independent Review Organization (“IRO”)—which is
unilaterally selected by UHC—that upheld the denial based on the E/I Exclusion and

the UHC PBRT Policy.
9, In denying coverage, UHC followed the UHC PBRT Policy, which

mandates denial of coverage for PBRT to treat prostate cancer on patients over 19

years old for all plans insured or administered by UHC.

3

Colson Hicks Eidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 4 of 29

10. During the external appeal process, MRIA rubber-stamped UHC’s
denial decision without conducting a truly independent evaluation of whether PBRT
is a proven and effective treatment for prostate cancer. Neither UHC nor MRIA

properly applied the E/I Exclusion found in the Employer Plan.

11. On January 1, 2019, UHC changed its PBRT policy. The new policy
acknowledges that PBRT is not experimental, as PBRT and IMRT are “proven and
considered clinically equivalent for treating prostate cancer.”

12. Thus, as of January 1, 2019, UHC acknowledged that PBRT is a proven,
efficacious treatment for prostate cancer, and is not experimental or investigational
by any fair definition of those terms, and certainly not within the meaning of those
terms as defined in the Employer Plan.

13. UHC’s PBRT Policy and resulting denial of PBRT coverage for Plaintiff
and members of the Class he seeks to represent (as defined below) violated the terms
of the relevant plans and UHC’s fiduciary obligations under ERISA.

14, Under ERISA, Plaintiff and Class members are entitled to equitable and
declaratory relief enjoining the application of any UHC PBRT Policy that pre-dates
UHC’s new January 1, 2019 PBRT policy change, reversing UHC’s benefits denials of
coverage for PBRT that were based on any UHC PBRT Policy that pre-dates UHC’s
new January 1, 2019 PBRT policy change, and awarding such other relief the Court
finds appropriate.

THE PARTIE

TS. Plaintiff Richard Cole is a citizen of Florida who resides in Miami,

4

Colson Hicks Eidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 5 of 29

Florida.

16. Defendant UHC is a Connecticut corporation with its principal place of
business in Hartford, Connecticut. UHC is a global health care benefits company,
which, along with its wholly owned and controlled subsidiaries, offers, insures,
underwrites, and administers health benefits plans, including Plaintiffs health
benefits plan, as detailed herein. UHC and its subsidiaries are referred to as “UHC”
in this Complaint.

JURISDICTION AND VENUE

17. UHC’s actions in administering employer-sponsored health care plans,
making coverage and benefit determinations under the terms and conditions of the
health care plans, and/or processing appeals of coverage and benefit determinations
under the terms and conditions of the health care plans are governed by ERISA. This
Court has jurisdiction of this case under 28 U.S.C. § 1331 (federal question
jurisdiction) and 29 U.S.C. § 1132(e) (ERISA).

18. This Court has personal jurisdiction over UHC pursuant to § 48.193(1),
Florida Statutes, because UHC has operated, conducted, engaged in, and carried ona
business in Florida and has an office in Florida. UHC is also subject to personal
jurisdiction pursuant to § 48.193(4), Florida Statutes, because it contracted to insure
Plaintiff within Florida at the time of contracting.

12 Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1),
because Defendant resides in this judicial district, and under 28 U.S.C. § 1391(b)(2)

and 1391(d), because a substantial part of the events or omissions giving rise to

5

Colson Hicks Eidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 6 of 29

Plaintiffs and Class members’ claims occurred in this judicial district.

FACTUAL ALLEGATION,

A. UHC Acts as a Fiduciary for its ERISA Plans.

20. The majority of the health plans underwritten and/or administered by
UHC, including the Employer Plan, are employee welfare benefit plans sponsored by
private-sector employers governed by ERISA (“ERISA plans”).

21. During all relevant times, UHC acted as a fiduciary with respect to its
administration of ERISA plans. In particular, UHC interpreted and applied ERISA
plan terms, made coverage and benefit decisions under the ERISA plans within its
sole discretion, and provided payment under the ERISA plans. to
participants/beneficiaries and their providers. Accordingly, UHC was required to
comply with the requirements ERISA imposes on fiduciaries.

22. The health insurance plans administered by UHC are either fully
insured or self-funded. With respect to fully insured plans, UHC both administers the
plan by making all benefit determinations and pays the benefits out of its own assets.
With respect to self-funded plans, UHC administers the plan, but the underlying plan
sponsor or employer through which the insurance is provided is ultimately responsible

for reimbursing UHC for the benefit payments.

23. When processing benefits for a self-funded plan, UHC makes all benefit
determinations and authorizes benefit checks to be issued out of bank accounts that
UHC controls. Periodically, UHC will notify the sponsors of the self-funded plans

of the need to replenish their accounts so that benefits can be paid. But UHC

6

Colson Hicks Eidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 7 of 29

nevertheless continues to control these accounts and is fully responsible for processing
the insurance claims and making the determination whether to issue the check from
these accounts.

24. Thus, irrespective of whether a particular ERISA plan is fully insured or
self-funded, UHC is the proper party for Plaintiff, and the putative Class, to sue
because UHC—not the underlying plan sponsor or employer—made all the relevant
decisions and wielded the authority to issue benefit checks under the ERISA plans.

B. Proton Beam Radiation Therapy.

25. PBRT isa procedure that uses protons to deliver a curative radiation dose
to a tumor, while reducing doses to healthy tissues and organs, which results in fewer
complications and side effects than traditional IMRT.

26. With PBRT, protons deposit their energy over a very small area called the
“Bragg peak.” The Bragg peak can be used to target high doses of proton beams to a
tumor, while doing less damage to normal tissues in front of and behind the tumor.
Proton beams enable patients to tolerate higher total doses of radiotherapy compared
with photons, which are used for traditional IMRT.

24. There is overwhelming evidence that PBRT is safe and effective and is a
generally accepted standard of medical practice for the treatment of cancer, including
prostate cancer, within the medical community.

28. |PBRT has been around and well-accepted for over 30 years. The Food and
Drug Administration (“FDA”) approved PBRT for treatment of prostate cancer in 1988;
the National Association for Proton Therapy, Alliance for Proton Therapy and other
nationally-recognized medical organizations, and numerous meticulous peer-reviewed

7

Colson Hicks Eidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 8 of 29

studies have validated the safety and effectiveness of PBRT.

29. Additionally, many respected cancer facilities and providers, including
Baptist Hospital’s Miami Cancer Institute, MD Anderson Cancer Center, Loma Linda
University, University of Florida, Harvard Medical School/Massachusetts General
Hospital, University of Maryland, Northwestern University, Mayo Clinic, Emory
University, Case Western Reserve University, Washington University in St. Louis,
University of Washington, New York Proton Center, and the Texas Center for Proton
Therapy recommend and use PBRT on a regular basis.

30. Other insurers, including Medicare, cover PBRT as a safe and effective
treatment for prostate cancer that is not “experimental.”

C. UHC’s Proton Beam Radiation Therapy Medical Policy.

31. Up until January 1, 2019, UHC employed the UHC PBRT Policy, which
maintained that PBRT was experimental or investigational, and therefore not covered
for prostate cancer in persons that are 19 years of age or older.

32. As evidence of the arbitrary and capricious nature of UHC’s denial of
PBRT for treatment of prostate cancer, the UHC PBRT Policy maintains that PBRT
is experimental or investigational, and therefore not covered, for persons 19 years of
age or older, while simultaneously finding PBRT to be non-experimental and non-
investigational (i.e., proven safe and effective), and therefore covered, for persons
under 19 years of age.

33. There are no medical studies that support a conclusion that PBRT would
be a proven, safe and effective treatment for one age group, but not the other.

34. On January 1, 2019, UHC changed its PBRT policy (the “New 2019

8

Colson Hicks Eidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 9 of 29

Policy”). The new policy acknowledges that PBRT is, in fact, not experimental, as
PBRT and IMRT are “proven and considered clinically equivalent for treating
prostate cancer.” Under the New 2019 Policy, a person’s request for authorization of
PBRT to treat prostate cancer will be determined on a case-by-case basis as opposed
to a blanket denial based on the UHC PBRT Policy.

5D, The driving force behind the advent of the New 2019 Policy on January
1, 2019 appears entirely arbitrary, as there were no significant clinical developments
in PBRT from the time UHC denied Plaintiffs request for pre-authorization of PBRT
on May 30, 2018, until January 1, 2019, the effective date of the New 2019 Policy.

36. Despite the change in policy, MRIA continued to uphold UHC’s decision
to deny coverage of PBRT to Plaintiff under the old UHC PBRT Policy, even as of
February 4, 2019.

D. Despite its Uniform Policy to Deny the Claims of its Beneficiaries, UHC’s Public
Initiatives Support PBRT for the Treatment of Prostate Cancer.

ai. In 2015, ProHEALTH Proton Center Management, LLC (“ProHealth”),
an affiliate of UHC, received approval from the New York Public Health and Health
Planning Council to construct and operate the New York Proton Center in Harlem,
New York.

38. As part of the agreement with the State of New York, ProHealth pledged
$15,359,260 for the New York Proton Center and became a 33% member in the
management company that provides equipment and day-to-day administrative/non-
clinical support for the project.

39, The New York Proton Center’s website acknowledges their partnership

9

Colson Hicks Eidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 10 of 29

with ProHealth to make PBRT more accessible to patients seeking cancer treatment,
including prostate cancer.

AO. Thus, during the time that the UHC PBRT Policy was in effect, UHC
simultaneously presented to the New York Public Health and Health Planning
Council that PBRT was an appropriate treatment for prostate cancer while denying
coverage for such treatment to its plan participants and beneficiaries.

INDIVIDUAL ALLEGATIONS
A. The Employer Plan.

Al. The Employer Plan is a fully insured plan, meaning that UHC both
administers the Employer Plan by making all benefit determinations and pays the
benefits out of its own assets. UHC maintains control over the decision-making
process and is ultimately responsible for authorizing the issuance of checks for paying

benefits.

42. As a beneficiary to the Employer Plan, Plaintiff was issued the
Certificate of Coverage for the Health Savings Account (“HSA”) Plan AHP3 of Cole,
Scott & Kissane, P.A. (“Benefit Handbook”). The Benefit Handbook, which is a plan
document governing Plaintiffs insurance that details the terms and conditions of the
Employer Plan, defines “Covered Health Care Service(s)” as “health care services .. .

which [UHC] determinels] to be . . . Medically necessary.”

43. The Benefit Handbook defines “Medically necessary” as “health care
services provided for the purpose of preventing, evaluating, diagnosing or treating a

Sickness, Injury, Mental Illness, substance-related and addictive disorders, condition,

10

Colson Hicks Eidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 11 of 29

”?

disease or its symptoms....

44, In addition, the Benefit Handbook includes a list of “Exclusions,” which
are deemed to be services that are not covered under the Employer Plan. One such
Exclusion is entitled “Experimental or Investigational or Unproven Services” (the “E/I
Exclusion”). The E/I Exclusion states as follows:

[Mledical, surgical, diagnostic, psychiatric, mental health, substance-
related and addictive disorders or other health care services, technologies,
supplies, treatments, procedures, drug therapies, medications or devices
that, at the time [UHC] makels] a determination regarding coverage in a
particular case, are determined to be any of the following:

® Not approved by the U.S. Food and Drug Administration (FDA) to
be lawfully marketed for the proposed use and not identified in the
American Hospital Formulary Service or the United States Pharmacopetia
Dispensing Information as appropriate for the proposed use.

e Subject to review and approval by any institutional review board
for the proposed use. (Devices which are FDA approved under the
Humanitarian Use Device exemption are not Experimental or
Investigational.)

e The subject of an ongoing clinical trial that meets the definition of
a Phase I, II or III clinical trial set forth in the FDA regulations, regardless
of whether the trial is actually subject to FDA oversight.

(Emphasis in original).

45. The first criterion is inapplicable. As UHC acknowledges in its New
2019 Policy, radiation therapy is a procedure, and therefore, is not subject to FDA
regulation.

46. The accelerators and other equipment used to generate and deliver
PBRT are regulated by the FDA. On February 22, 1988, the FDA approved the Proton
Therapy System, and designated it as a Class II Device for radiological treatment.
This classification was codified at 21 C.F.R. § 892.5050, and describes the Proton
Therapy System as a “device that produces by acceleration high energy charged

11

Colson Hicks Eidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 12 of 29

particles (e.g., electrons and protons) intended for use in radiation therapy.” Thus, at
least as of February 22, 1988, PBRT no longer fit within the E/I Exclusion to the
Employer Plan.

AT. The last two criteria under the E/I Exclusion would not serve to exclude
treatment for prostate cancer. Clinical trials of PBRT may be ongoing but only to
refine PBRT’s use or to treat other conditions, such as seizures. PBRT has long been
recognized by the medical community as an established, medically appropriate
treatment for the treatment of cancer, including prostate cancer.

48. UHC has since recognized that PBRT is not experimental, and PBRT
and IMRT are “proven and considered clinically equivalent for treating prostate
cancer.” There were no clinical developments in the field of PBRT from the time UHC
denied Plaintiffs request for pre-authorization of PBRT in May 2018 to January 2019,
when the New 2019 Policy took effect, and UHC deemed PBRT to be a proven, safe,
and effective treatment for prostate cancer in persons 19 years of age or older.

49. The denials at issue in this case relate to UHC’s E/I Exclusion and its
application of the UHC PBRT Policy prior to the New 2019 Policy taking effect.

B. UHC’s Denial of Coverage for PBRT.

50. Plaintiff was diagnosed with prostate cancer in April 2018. In May 2018,
Plaintiffs radiation oncologist, Dr. Marcio Fagundes, recommended that Plaintiff
undergo PBRT as an alternative to IMRT because, among other things, the likelihood
of achieving a better outcome was greater for PBRT.

51. On May 30, 2018, UHC denied Plaintiffs request for pre-authorization of
PBRT on the grounds that it fell under the “E/I Exclusion” and was prohibited by the

12

Colson Hicks Eidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 13 of 29

UHC PBRT Policy.

52. On August 13, 2018, Baptist Hospital of Miami (“Baptist”) submitted an
internal appeal on Plaintiffs behalf, asking that UHC reconsider its decision to deny
coverage or payment for PBRT.

53. By letter dated August 28, 2018, UHC upheld its decision to deny
coverage. UHC stated:

It was determined that your benefit plan does not pay for this service(s).
This decision is based on the UnitedHealthcare Proton Beam Radiation
Therapy Medical Policy and the terms of your plan.

5A, UHC’s August 28, 2018 letter exhausted Plaintiffs internal remedies
available to challenge UHC’s benefits denial.

5b. On December 27, 2018, Plaintiff formally requested an external review
of UHC’s decision to deny his request for PBRT to treat his prostate cancer.

56. On January 7, 2019, Plaintiff received a letter from MRIA accepting his
external review request and requiring that he submit all pertinent information he
wanted considered by the IRO.

57. In compliance with MRIA’s January 7th letter, Plaintiff, by and through
counsel, ! wrote to MRIA on January 24, 2019, requesting that UHC’s denial of
coverage for PBRT be overturned. In the letter, Plaintiffs counsel included evidence—
including the New 2019 Policy, an updated report from Dr. Fagundes, and documents
evincing UHC’s public support for PBRT in the State of New York—supporting

Plaintiffs position that PBRT is not experimental or investigational.

 

1 The undersigned submitted this letter with Plaintiffs consent and after Plaintiff signed UHC’s
Appointment of Authorized Representative Form.
13

Colson Hicks Eidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 14 of 29

58. Dr. Fagundes’s updated report concluded that Plaintiff has an
undetectable amount of prostate-specific antigen, a result consistent with the efficacy

of “combined androgen deprivation therapy and PBRT.”

59. As part of Plaintiffs external appeal process with MRIA, Dr. Fagundes
wrote UHC a letter dated January 18, 2019, to support Plaintiff's request for coverage.
In the letter, Dr. Fagundes cited to peer-reviewed studies that demonstrate the
efficacy of PBRT. Dr. Fagundes requested that UHC “reconsider approval for proton
therapy” and noted that PBRT “significantly reduces radiation dose to normal rectal,
bladder, and uninvolved tissue (10).”

60. Dr. Fagundes’s letter also asked that UHC overturn its decision because
of the FDA’s approval of proton therapy on February 22, 1988. He further stated that
Plaintiff “meets every criterion as defined by the FDA for appropriateness of use and
therefore designating [PBRT] as experimental is fallacious, inaccurate, and contrary
to the public record.”

61. Despite the substantial support for PBRT provided to MRIA, on
February 4, 2019, MRIA rejected Plaintiffs request for reconsideration of its denial
and concluded that PBRT was not covered.

62. Notably, in denying coverage, UHC failed to discuss or even
acknowledge the information provided by Dr. Fagundes supporting PBRT, including
the many studies verifying its safety and efficacy. Thus, UHC provided Plaintiff with
no basis for its negative coverage determination aside from its reliance—to the

exclusion of all contrary evidence—on UHC’s pre-existing policy that PBRT falls under

14

Colson Hicks Eidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 15 of 29

the E/I Exclusion.

63. UHC’s decision finding PBRT to be “experimental and investigational”
under the Employer Plan was erroneous, arbitrary, and capricious.

64. Indeed, the Glossary definition of “Unproven Service(s)” in the Benefits
Handbook further confirms that UHC’s application of its E/I Exclusion to PBRT is
improper. The definition states that unproven services are: “services ... that are
determined not to be effective for treatment of the medical condition and/or not to have
a beneficial effect on health outcomes due to insufficient and inadequate clinical
evidence from well-conducted randomized controlled trials or cohort studies in the
prevailing published peer-reviewed medical literature.”

65. PBRT is not a “new” technology; it has been around and well-accepted
for thirty years. PBRT has been determined to be “effective for treatment” of prostate
cancer, and its use is entirely consistent with prevailing medical research, based on
numerous “controlled trials or cohort studies in the prevailing published peer reviewed
medical literature.” UHC persistently ignored such trials and studies when applying
its E/I Exclusion to deny coverage for PBRT to Plaintiff and the Class he seeks to

represent.
C. UHC’s ERISA Violations.

66. As the claims administrator responsible for interpreting and
administering the Employer Plan and similar UHC plans issued nationwide, and
vested with responsibility for making final benefit determinations, UHC is an ERISA

fiduciary.

15

Colson Hicks Eidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 16 of 29

67. As an ERISA fiduciary, UHC was required to discharge its duties
consistent with 29 U.S.C. § 1104, which requires (among other things) that it do so
“solely in the interest of the participants and beneficiaries” and for the “exclusive
purpose” of “providing benefits to participants and their beneficiaries” and paying
reasonable expenses of administering the plan. It must do so with the “care, skill,
prudence, and diligence” and in accordance with the terms of the plans it administers.
UHC violated all of these requirements.

68. UHC violated these duties when it prepared and promulgated the UHC
PBRT Policy, because UHC relied upon outdated evidence, ignored evidence indicating
that PBRT was not experimental, and unreasonably concluded that PBRT was
“experimental, investigational or unproven.” UHC then compounded that breach of
duty by relying upon the UHC PBRT Policy to deny insurance claims submitted by
Plaintiff and Class members in contravention of the terms of their UHC plans.

69. In some areas of the United States, the cost to administer PBRT far
exceeds the cost for traditional IMRT for the same condition; the cost for PBRT can be
double that of traditional IMRT.

70. Upon information and belief, the cost to administer PBRT to Plaintiff
was the same as the cost to administer traditional IMRT. Nonetheless, upon
information and belief, UHC applied the UHC PBRT Policy in Plaintiffs case so as to
not establish a precedent of covering PBRT only in areas where the cost of PBRT was
comparable to traditional IMRT.

71. UHC did not act “solely in the interests of the participants and
beneficiaries” when it denied coverage for PBRT. Rather, upon information and belief,

16

Colson Hicks Eidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 17 of 29

UHC denied coverage for PBRT to treat prostate cancer because, on average, PBRT is

significantly more expensive than traditional IMRT or other treatments.

72. In violating its fiduciary duties, UHC elevated its own interests above
the interests of plan participants and beneficiaries, reflecting its conflict of interest
when determining whether to cover PBRT. By promulgating and applying its PBRT
Policy, UHC sacrificed the interests of insureds like Plaintiff and the Class so that it
could artificially decrease the number and value of claims it was required to pay from
its own assets (i.e., with respect to fully insured plans and self-funded plans with stop-
loss provisions requiring UHC to cover benefits above a certain threshold) and the
assets of its employer-sponsor customers (i.e., with respect to other self-funded plans);
moreover, by prioritizing the assets of its employer-sponsor customers, UHC also
advanced its own interests in retaining and expanding its business with such
customers.

CLASS ACTION ALLEGATIONS

73. The proposed PBRT Class meets all requirements of Fed. R. Civ. P.

23(a) and 23(b).
A. The Class.

74. Plaintiff brings his claims on his own behalf and on behalf of a
nationwide “PBRT Class,” defined as:

All participants or beneficiaries in ERISA Plans underwritten or

administered by United Healthcare Insurance Company who, based on
the application of a UHC PBRT Policy in effect prior to January 1, 2019,
were denied health insurance coverage for Proton Beam Radiation

Therapy to treat prostate cancer, on grounds that included the assertion
that it was “experimental or investigational.” The PBRT Class includes

17

Colson Hicks Eidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 18 of 29

both persons whose post-service claims for reimbursement were denied
and persons whose pre-service requests for authorization were denied.

7. The definition of “experimental or investigational” services or treatment
in UHC’s health insurance policies at all relevant times has been substantially similar
to the definition in the Employer Plan.

76. The E/I Exclusion contained in the Employer Plan and relied upon by
UHC in denying coverage for Plaintiff is largely identical to, and is interpreted by UHC
as having the same meaning as, comparable exclusions included in the UHC plans
applicable to all Class members.

77. The PBRT Class excludes (a) UHC, including any entity or division in
which UHC has a controlling interest, as well as its agents, representatives, officers,
directors, employees, trustees, and other entities related to, or affiliated with UHC, (b)
Class Counsel, and (c) the Judge to whom this case is assigned and any members of
the Judge’s staff or immediate family.

B. Numerosity.

78. The members of the PBRT Class are so numerous that joinder of all
members is impractical.

79. While the precise number of members in this Class is known only to
UHC, UHC is the ERISA fiduciary and has issued the policies providing coverage
under tens of thousands of employer-sponsored ERISA plans, and PBRT has become
so widespread that at a minimum, requests numbering in the hundreds, if not
thousands, must have been submitted to and denied by UHC for coverage of this

therapy.

18

Colson Hicks Eidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 19 of 29

80. Upon information and belief, just last year, approximately 5,000
patients with prostate cancer were treated using PBRT nationwide and across all
payors.

81. The PBRT Class is ascertainable because its members can be readily
identified using UHC’s claims data. PBRT therapy is described with a discrete set of
procedure codes under the Current Procedural Terminology (“CPT”) promulgated by
the American Medical Association. Accordingly, Class members can be readily and
objectively ascertained through use of records maintained by UHC.

82. Finally, PBRT Class members are dispersed geographically throughout
the United States, such that joiner of all members is impracticable.

C. Predominance of Common Issues.

83. This action satisfies the requirements of Fed. R. Civ. P. 23(a)(2) and
23(b)(3) because questions of law and fact that have common answers predominate
over questions affecting only individual Class members. These include, without
limitation:

a. Whether PBRT therapy is an “experimental or investigational”
service or treatment;

b. Whether UHC acted as an ERISA fiduciary when it created or
developed the UHC PBRT Policy;

c. Whether UHC categorically applied the UHC PBRT Policy to deny
coverage to PBRT Class members;

d. Whether PBRT Class members’ claim denials were based in whole or
in part on the UHC PBRT Policy;

19

Colson Hicks Eidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 20 of 29

e. Whether the creation or development of the UHC PBRT Policy
constituted a violation of ERISA;
f. Whether UHC’s application of the UHC PBRT Policy constituted a
violation of ERISA; and
g. Whether PBRT Class members are entitled to the relief sought if
Plaintiff establishes liability.
D. Typicality.

84. Plaintiffs claims are typical of the claims of PBRT Class members
because Plaintiff is a beneficiary of an ERISA Plan administered by UHC, he
submitted a claim for coverage of PBRT for treatment of his prostate cancer, and, like
other PBRT Class members, UHC denied his claim based on the PBRT Policy and an
incomplete research database that it references with respect to all requests for

coverage of PBRT for treatment of prostate cancer.
EK. Adequacy of Representation.

85. Plaintiff will fairly and adequately protect the interests of the Class.
Plaintiffs interests do not conflict with the interests of the members of the Class.
Further, Plaintiff has retained counsel who are competent and experienced in complex
class action litigation, and Plaintiff and his counsel intend to prosecute this sation
vigorously on behalf of the Class members and have the financial resources to do so.
Neither Plaintiff nor his counsel has any interest adverse to those of the Class

members.

20

Colson Hicks Eidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 21 of 29

F. Superiority.

86. This action satisfies the requirements of Fed. R. Civ. P. 23(b)(1) because
the prosecution of separate actions by individual Class members would create a risk
of inconsistent or varying adjudications that could establish incompatible standards of
conduct for UHC.

87. This action satisfies the requirements of Fed. R. Civ. P. 23(b)(2) because
by applying a uniform policy treating PBRT as “experimental, investigational or
unproven,” UHC has acted and refused to act on grounds that apply generally to the
Class, thereby requiring the Court’s imposition of uniform relief to ensure compatible
standards of conduct towards Class members, and making final injunctive relief or
corresponding declaratory relief appropriate respecting the proposed Class as a whole.

88. This action satisfies the requirements of Fed. R. Civ. P. 23(b)(8) because
a class action is superior to other available methods for the fair and efficient
adjudication of this controversy. Questions of law and fact common to the Class
members predominate over any questions affecting only individual members.

89. A class action is superior to other available methods for the fair and
efficient adjudication of this controversy because joinder of all Class members is
impracticable. Further, because the unpaid benefits denied Class members are small
relative to the expense and burden of individual litigation, it would be impossible for
the members of the Class to redress individually the harm done to them, such that
most or all Class members would have no rational economic interest in individually
controlling the prosecution of specific actions, and the burden imposed on the judicial
system by individual litigation by even a small fraction of the Class would be

21

Colson Hicks EFidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 22 of 29

enormous, making class adjudication the superior alternative under Fed. R. Civ. P.
23(b)(3)(A).

90. The conduct of this action as a class action presents far fewer
management difficulties, far better conserves judicial resources and the parties’
resources, and far more effectively protects the rights of each Class member than
would piecemeal litigation. Compared to the expense, burdens, inconsistencies,
economic infeasibility, and inefficiencies of individualized litigation, the challenges of
managing this action as a class action are substantially outweighed by the benefits to
the legitimate interests of the parties, the court, and the public of class treatment in
this court, making class adjudication superior to other alternatives, under Fed. R. Civ.
P, 23(b)(8)(D).

COUNT I

VIOLATION OF FIDUCIARY OBLIGATIONS
ON BEHALF OF PLAINTIFF AND THE CLASS

91. Plaintiff incorporates by reference paragraphs 1 through 90 as if fully
stated herein.

92. This count is brought pursuant to 29 U.S.C. § 1132(a)(1)(B).

93. As the entity responsible for making medical benefit determinations
under the Employer Plan and the PBRT Class members’ similar plans, and
responsible for developing internal practices and policies to facilitate such
determinations, UHC is an ERISA fiduciary.

94. As an ERISA fiduciary, and pursuant to 29 U.S.C. § 1104(a), UHC is

required to discharge its duties “solely in the interests of the participants and

22

Colson Hicks Eidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 23 of 29

beneficiaries” and for the “exclusive purpose of providing benefits to participants and
their beneficiaries” and paying “reasonable expenses of administering the plan.” UHC
must do so with reasonable “care, skill, prudence, and diligence” and in accordance
with the terms of the plans it administers. UHC must conform its conduct to a

fiduciary duty of loyalty and may not make misrepresentations to its insureds.

95. UHC violated these duties by adopting and implementing a policy to
deny coverage for PBRT based on the experimental and investigational exclusions
under its plans, when such a finding was contrary to generally accepted practices and
to the terms of the plans. In particular, prior to the New 2019 Policy taking effect,
UHC ignored current evidence, and widespread acceptance of PBRT as a safe and
effective treatment for prostate cancer in improperly applying the E/I Exclusion to

PBRT.

96. In doing so, UHC did not act “solely in the interests of the participants
and beneficiaries” for the “exclusive purpose” of “providing benefits.” UHC did not
utilize the “care, skill, prudence, and diligence” of a “prudent man” acting in a similar
capacity. UHC did not act in accordance with the terms of the Employer Plan and
other UHC plans, all of which contain E/I Exclusions.

97. Instead, UHC elevated its own interests and those of its corporate
affiliates above the interests of plan participants and beneficiaries. By adhering to an
incorrect and outdated policy with regard to PBRT, UHC artificially decreased the
number and value of covered claims thereby benefiting its corporate affiliates at the

expense of insureds.

23

Colson Hicks Eidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 24 of 29

98. In some areas of the United States, the cost to administer PBRT far
exceeds the cost for traditional IMRT for the same condition; the cost for PBRT can be
double that of traditional IMRT.

9. UHC did not act “solely in the interests of the participants and
beneficiaries” when it denied coverage for PBRT. Rather, upon information and belief,
UHC denied coverage for PBRT to treat prostate cancer due to its average higher cost
throughout the nation. And although the cost of PBRT may be comparable to
traditional IMRT in some areas, upon information and belief, UHC nonetheless
continued to apply the UHC PBRT Policy uniformly nationwide so as to not establish
a precedent of covering PBRT only in areas where the cost of PBRT was comparable
to traditional IMRT.

100. UHC’s decision to implement the New 2019 Policy—without any recent
clinical developments—and acknowledge that PBRT is no longer experimental or
investigational, demonstrates that UHC arbitrarily applied the UHC PBRT Policy
prior to January 1, 2019.

101. Plaintiff and Class members have been harmed by breaches of fiduciary
duty of UHC because their claims have been subjected improperly to the E/I Exclusion,
leading to denials of coverage for PBRT, when PBRT is actually a Covered Health Care
Service within the definition of the UHC plans.

102. Plaintiffs and Class members seek the relief identified below to remedy

this claim.

24

Colson Hicks Eidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 25 of 29

COUNT II

IMPROPER DENIAL OF BENEFITS
ON BEHALF OF PLAINTIFF AND THE CLASS

103. Plaintiff incorporates by reference paragraphs 1 through 90 as if fully

stated herein.

104. This count is brought pursuant to 29 U.S.C. § 1132(a)(1)(B).

105. | UHC denied the insurance claims for PBRT submitted by Plaintiff and
other Class members in violation of the terms of the Employer Plan and the other UHC
plans that insure members of the Class. UHC denied these claims based on its E/I

Exclusion, which does not properly apply to PBRT.

106. Plaintiff and Class members have been harmed by UHC’s improper
benefit denials because they were deprived of insurance benefits they were owed.
107. Plaintiff and Class members seek the relief identified below to remedy

this claim.

COUNT III

CLAIM FOR INJUNCTIVE RELIEF
ON BEHALF OF PLAINTIFF AND THE CLASS

108. Plaintiff incorporates by reference paragraphs 1 through 90 as if fully
stated herein.

109. This count is brought pursuant to 29 U.S.C. § 1132(a)(3)(A) only to the
extent that the Court finds that the injunctive relief sought to remedy Counts I and/or
II are unavailable pursuant to 29 U.S.C. § 1132(a)(1)(B). Plaintiff and the Class have

been harmed by UHC’s breaches of fiduciary duty described above.

25

Colson Hicks Eidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 26 of 29

110. In order to remedy these harms, Plaintiff and the Class are entitled to
enjoin these acts and practices pursuant to 29 U.S.C. § 1132(a)(3)(A).

COUNT IV

CLAIM FOR OTHER APPROPRIATE EQUITABLE RELIEF
ON BEHALF OF PLAINTIFF AND THE CLASS

111. Plaintiff incorporates by reference paragraphs 1 through 90 as if fully

stated herein.

112. This count is brought pursuant to 29 U.S.C. § 1132(a)(3)(B) only to the
extent that the Court finds that the equitable relief sought to remedy Counts I and II

are unavailable pursuant to 29 U.S.C. § 1132(a)(1)(B).

113.  Plaintiffand the Class have been harmed by UHC’s breaches of fiduciary
duty described above.

114. Additionally, by engaging in this misconduct, UHC was unjustly
enriched in two ways: first, with regard to fully-insured plans or plans that include a
stop-loss provision requiring UHC to pay all benefits above a certain threshold, it
avoided paying benefits out of its own funds and/or the funds of its corporate affiliates;
second, with regard to self-funded plans, UHC charged its corporate customers fees for
serving as claims administrator while improperly denying PBRT benefits based on the
inapplicable E/I Exclusion and also lowered costs for its corporate customers, allowing
UHC to retain current customers and expand its business to new customers.

115. In order to remedy these harms, Plaintiff and the Class are entitled to
appropriate equitable relief, including an appropriate monetary award based on

restitution, disgorgement or surcharge, pursuant to 29 U.S.C. § 1132(a)(3)(B).

26

Colson Hicks Eidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 27 of 29

PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment in his favor and against Defendant
UHC as follows:

A. Certifying the Class, as set forth in this Amended Class Action
Complaint, and appointing Plaintiff as Class Representative and undersigned
counsel as Class Counsel;

B. Declaring that UHC violated the Employer Plan, and the similar ERISA
Plans of the other members of the Class, and that UHC violated its fiduciary duties
under ERISA, and awarding appropriate equitable relief including disgorgement and

surcharges;

C. Ordering UHC to reprocess Plaintiff's and PBRT Class members’ claims
under the New 2019 Policy, which reflects the state of the science and medical
community’s acceptance of PBRT as a proven, safe and effective treatment for

prostate cancer;

D. Ordering UHC to create a common fund out of which it will make
payment, with interest, of any unpaid benefits to Plaintiff and PBRT Class members;

E. Awarding Plaintiff disbursements and expenses of this action, including
reasonable attorneys’ fees pursuant to 29 U.S.C. § 1132(g)(1), in amounts to be
determined by the Court; and

F. Granting such other and further relief as is just and proper.

27

Colson Hicks Eidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 28 of 29

DATED: April 22, 2019.

Respectfully submitted,

COLSON HICKS EIDSON

255 Alhambra Circle, Penthouse
Coral Gables, Florida 33134
Telephone: (305) 476-7400
Facsimile: (8305) 476-7444
E-mail: eservice@colson.com

/s/ Dean Colson

Dean Colson, Esq.
Florida Bar No. 228702
dean@colson.com
Stephanie A. Casey, Esq.
Florida Bar No. 97483
scasey@colson.com
Lazaro Fields, Esq.
Florida Bar No. 1004725
laz@colson.com

 

Counsel for Plaintiff and the Putative Class

28

Colson Hicks Eidson

255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 1:19-cv-21258-DPG Document 4 Entered on FLSD Docket 04/22/2019 Page 29 of 29

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that the foregoing document was served via e-mail, this
22nd day of April, 2019, on:

Attorney for Defendant
United Healthcare Insurance Company:

Peter H. Walsh, Esq.

Hogan Lovells US LLP

80 South Eighth Street

Suite 1225

Minneapolis, MN 55402

Phone: (612) 402-3000

Fax: (612) 402-3001

Email: peter.walsh@hoganlovells.com

/s/ Dean Colson
Dean Colson, Esq.

29

Colson Hicks Eidson
255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
